Citation Nr: 0631929	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the veteran's 
cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and Mr. J. R.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from January 1941 to 
October 1945.  His military decorations include the Purple 
Heart Medal for wounds received in combat and the Silver 
Star Medal for heroism in combat.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
appellant's claims of entitlement to service connection for 
the veteran's cause of death and for DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  The Board remanded the case twice to 
the RO for additional evidentiary and procedural development 
in March 2005 and September 2005.  In a March 2006 rating 
decision, the RO confirmed the denials of the appellant's 
claims for DIC benefits and VA compensation for the 
veteran's cause of death.  Thereafter, the case was returned 
to the Board and the appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran died in October 2002; his official death 
certificate shows that his immediate cause of death was 
intractable congestive heart failure, due to, or as a 
consequence of dilated cardiomyopathy, with recurrent 
ventricular tachycardia and renal insufficiency regarded as 
significant conditions contributing to death but not 
resulting in the immediate cause of death. 

2.  At the time of the veteran's death, he was service-
connected for the residuals of a shell fragment wound to the 
right lower extremity with right ankle fusion (evaluated as 
40 percent disabling); residuals of a shell fragment wound 
to the right knee with traumatic arthritis (evaluated as 20 
percent disabling); residuals of a shell fragment wound to 
the right leg with damage to Muscle Group XI (evaluated as 
20 percent disabling); and residuals of a shell fragment 
wound to the left thigh with damage to Muscle Group XIV 
(evaluated as 30 percent disabling).  These evaluations in 
combination, equated to an 80 percent rating.  Effective 
June 11, 1998, the veteran was awarded a total disability 
evaluation for individual unemployability (TDIU), which he 
held until his death 4 years later.

3.  The objective medical evidence does not demonstrate that 
the veteran suffered from heart disease or renal disease in 
service or for many years thereafter.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West Supp. 2005); 38 
C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West Supp. 2005); 38 
C.F.R. § 3.22 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
appellant's claim for DIC benefits and service connection 
for the veteran's cause of death was received in November 
2002.  She was notified of the provisions of the VCAA as 
they pertained to these issues in correspondence dated in 
December 2002 and October 2005.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
The late veteran's service medical records, death 
certificate, relevant VA and private treatment records 
(including his terminal hospitalization records) dated from 
1946 - 2002 have been obtained and associated with the 
evidence.  The appellant has not identified any additional, 
relevant evidence that was not otherwise requested or 
obtained by VA.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for appellate 
adjudication of the issues on appeal.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because the 
appellant's claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the appellant.

(a.)  Factual background and analysis: entitlement to 
service connection for the veteran's cause of death.

The veteran died in October 2002 at age 84.  According to 
the death certificate, his immediate cause death was 
intractable congestive heart failure, due to, or as a 
consequence of dilated cardiomyopathy, with recurrent 
ventricular tachycardia and renal insufficiency regarded as 
significant conditions contributing to death but not 
resulting in the immediate cause of death.  These were 
deemed to be natural causes.  An autopsy was not performed.

The veteran's terminal hospitalization report contained a 
physician's statement showing the veteran died from 
cardiogenic shock secondary to severe nonischemic 
cardiomyopathy with chronic congestive cardiomyopathy, 
chronic congestive heart failure complicated by complex 
ventricular tachycardia, four years status post automatic 
implantable cardioverter/defibrillator (AICD) insertion for 
recurrent ventricular tachycardia fibrillation, status post 
recent biventricular pacing with chronic congestive heart 
failure, progressive renal insufficiency, and recurrent 
episodes of ventricular tachycardia.

At the time of the veteran's death, he was service-connected 
for the residuals of a shell fragment wound to the right 
lower extremity with right ankle fusion (evaluated as 40 
percent disabling); residuals of a shell fragment wound to 
the right knee with traumatic arthritis (evaluated as 20 
percent disabling); residuals of a shell fragment wound to 
the right leg with damage to Muscle Group XI (evaluated as 
20 percent disabling); and residuals of a shell fragment 
wound to the left thigh with damage to Muscle Group XIV 
(evaluated as 30 percent disabling).  These evaluations in 
combination, equated to an 80 percent rating. 

The veteran's service medical records show no heart 
abnormalities and no objective clinical indications of onset 
of heart disease, vascular disease, or kidney disease during 
active duty.  

Post-service medical records include a May 1946 VA medical 
examination report that shows normal blood pressure 
readings, normal findings on chest X-ray, and normal finding 
on cardiovascular examination.  No abnormalities of the 
veteran's kidneys or renal system were noted.  Heart 
disease, shown as frequent episodes of unifocal premature 
ventricular contraction, and hypertension were first 
documented in a VA hospitalization report dated in August 
1983.  Thereafter, private and VA medical records show 
ongoing treatment for chronic congestive heart disease and 
related complications up to the time of his death in October 
2002.  None of the private or VA medical records show any 
objective medical opinion associating the veteran's heart 
and renal disease to his service-connected disabilities or 
to his period of military service.  In an October 2005 
letter, the veteran's private physician, Sashikant B. Patel, 
M.D., statement:

"(The veteran) suffered from nonischemic 
cardiomyopathy, history of chronic atrial 
fibrillation, and also history of ventricular 
tachycardia status post AICD, and renal 
insufficiency.

I have reviewed his chart.  It is felt that (the 
veteran's) cardiomyopathy probably was idiopathic 
in nature and I am not in a position to state that 
his service connected disability is really 
contributing to his cardiomyopathy and congestive 
heart failure."

In an August 2005 videoconference hearing before the Board, 
the appellant and her witness, Mr. J.R., presented oral 
testimony which stated, in pertinent part, that it was their 
belief that the symptoms associated with the late veteran's 
service-connected shell fragment wound residuals of both 
lower extremities imposed physical and psychological 
stresses upon him that contributed to his development of the 
chronic heart disease that eventually led to his death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Moreover, where a veteran served 90 days or more 
during a period of war, and cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Finally, service connection may be granted for disability 
which is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For service-connected disability to be the cause of 
death it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West Supp. 2005; 38 C.F.R. § 3.312 (2006).  There are 
primary causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death, unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2006).

In the present case, the veteran's service medical records 
are negative for any history, complaints, or abnormal 
findings indicative of the presence of heart disease, 
vascular disease, or renal disease.  In fact, the evidence 
of record establishes that these disabilities were not 
proximate in time to his period of military service.  The 
appellant's primary assertion is that there a relationship 
between the veteran's service-connected residuals of shell 
fragment wounds to his lower extremities and the fatal 
chronic heart disease and renal insufficiency which in some 
way contributed to his death.

The Board notes that the earliest clinical indication of the 
presence of any of the disabilities associated with the 
veteran's death was in 1983, over 35 years after his 
discharge from active service.  There is no objective 
indication that the heart disease and renal insufficiency 
which eventually led to his death was in any way related to 
service, or to his service-incurred shell fragment wounds of 
both lower extremities.  The Board notes with emphasis the 
October 2005 statement of the late veteran's treating 
physician, Dr. Patel, who had reviewed the veteran's chart 
and opined that his fatal cardiomyopathy was idiopathic in 
nature and then declined to draw any association between the 
fatal disease and the veteran's service-connected 
disabilities.  Therefore, the Board concludes that the 
weight of the evidence does not support the appellant's 
claim, and service connection for the veteran's cause of 
death must be denied.

To the extent that the appellant asserts that there exists a 
nexus between the late veteran's cause of death and his 
period of military service based on her personal knowledge 
of medicine and the veteran's medical history, because there 
are no indications in the record that she has received 
formal medical training, she thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  Her statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

(b.) Factual background and analysis: entitlement to 
Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1318.

As previously discussed, the late veteran served in combat 
in the Second World War.  His service records establish, 
however, that he was never captured by enemy forces and is 
thus not a former prisoner of war.  He was honorably 
discharged from active duty in October 1945.  The record 
reflects that he died in October 2002 and the Board has 
determined in this appellate decision that his cause of 
death was not related to his period of military service.

As previously discussed, at the time of the veteran's death, 
the veteran was in receipt of a TDIU effective from June 11, 
1998.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the 
result of willful misconduct, and the veteran (1) was 
continuously rated totally disabled for the 10 years 
immediately preceding death, or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service, or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding 
death.  38 U.S.C.A. § 1318(b) (West Supp. 2005); 38 C.F.R. § 
3.22(a) (2006).

The veteran was not a prisoner of war, he died over 57 years 
following his retirement from active service, and although 
he was receiving compensation at the 100 percent rate 
through a TDIU at the time of his death, this TDIU award was 
in continuous effect for only a period of slightly more than 
four years, from June 1998 to October 2002.  As the veteran 
was not continuously rated totally disabled for the 10 years 
immediately preceding his death, the provisions of 
38 U.S.C.A. § 1318 do not provide a basis to allow the 
appellant's DIC claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that in cases such as this where 
the law is dispositive and there is no additional evidence 
that could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) or the regulations implementing 
it.  See VAOPGCPREC 5-2004 (June 23, 2004).




ORDER

Service connection for the veteran's cause of death is 
denied.

Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


